Citation Nr: 0119875	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-15 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1975 to July 1975.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen his claim of 
entitlement to service connection for a chronic nervous 
condition.  

The veteran provide oral testimony before a Decision Review 
Officer at the RO in September 2000, a transcript of which 
has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his Appeal to Board of Veterans' Appeals (VA Form 9) dated 
in April 2000, the veteran indicated that he wished to appear 
personally at a local VA office before a Member of the Board.  

Although the veteran clarified in a letter which he signed on 
June 12, 2000, that he wished to have a local hearing at the 
RO before a Decision Review Officer, in a letter dated as 
received on June 16, 2000, he indicated that he still wished 
to provide oral testimony before a travel Member of the Board 
at the RO.  Although he provided oral testimony before a 
Decision Review Officer at the RO in September 2000, and 
requested that his case be forwarded to the Board for 
appellate review during the same month and year, the Board 
finds no evidence of record that his previous request for a 
travel Board hearing has been withdrawn in writing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to him of the scheduling of the hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


